





CITATION: R. v. Menezes, 2011
      ONCA 501



DATE: 20110708



DOCKET: C53534



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Epstein JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Dennis Menezes



Appellant



Paul Calarco, for the appellant



Frank Au, for the respondent



Heard and endorsed: July 7, 2011



On appeal from conviction entered by Justice Donald J.
          Halikowski of the Ontario Court of Justice, dated November 1, 2010.



APPEAL BOOK ENDORSEMENT



[1]

This was a straightforward case. The sole issue was identification. In
    our view, it was open to the trial judge to find, looking at the evidence
    cumulatively, that the Crown had met its burden of proof.

[2]

We are satisfied that the tracking evidence was admissible and did not run
    afoul of the principles in
R. v. Holmes
. The trial judge viewed the
    tracking evidence as reliable. That was his prerogative. There is nothing to
    indicate that he used it improperly. That evidence, in conjunction with the
    remainder of the evidence, including the appellants description, the time of
    day of the crime and the fact that no other people fitting the general
    description of the burglar were found in the area, was sufficient to warrant a
    finding of guilty.

[3]

The trial judge considered the appellants statement on arrest and rejected
    it as incredible. He did not, in our view, use it as a makeweight for the
    Crowns case.

[4]

Accordingly, the appeal from conviction is dismissed.


